DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 have been previously cancelled.
Claim 23 has been cancelled.
Claims 19-22 and 24-36 are currently pending and have been examined.

Response to Applicant's Remarks
Claim Objections
Applicant’s remarks, see Page(s) 8, filed 18 May 2022, with respect to the objection of claim 24, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the claim objection has been withdrawn.

35 U.S.C. § 101
Applicant’s remarks, see Page(s) 8-9, filed 18 May 2022, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, but are not persuasive.
Applicant submits that the claims of the current application integrate the alleged abstract idea into a practical application by improving the way “smart parking” systems generate dynamic pricing for a given available parking spot. Applicant further submits that the claims are necessarily rooted in computer technology that utilizes non-generic components having specialized functions to achieve the improvement and that these devices and components cannot be said to be "generic computer components." When the disclosed component is programmed to carry out an algorithm, as described with reference to at least Figures 1-3, "the disclosed structure is not the general purpose computer, but rather the special purpose computer programmed to perform the disclosed algorithm." WMS Gaming, Inc. v. International Game Technology, 184 F.3d at 1349 (Fed. Cir. 1994). (Applicant’s Remarks: pgs. 8-9).
Examiner respectfully disagrees, as the claim limitations are not indicative of integration into a practical application, such as an improvement to the functioning of a computer or other technical field, as considered below in view of the 2019 Revised Patent Subject Matter Eligibility Guidance.
In particular, the claims recite the following additional elements: ‘a database’, ‘a mobile device’, ‘a memory’, ‘a processor’, ‘a receiver’, ‘an interface’, ‘a location detector’, ‘a cloud service system’, ‘a non-transitory computer readable medium’, ‘a computer’, ‘a programmable hardware component’. The additional elements are recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a display, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.
Furthermore, the MPEP states that the programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014)"); Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). Lastly, eligibility should not be evaluated based on whether the claimed invention has utility, because "[u]tility is not the test for patent-eligible subject matter." Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1380, 118 USPQ2d 1541, 1548 (Fed. Cir. 2016) (See MPEP 2106).

35 U.S.C. § 102
Applicant’s remarks, see Page(s) 9-10, filed 18 May 2022, with respect to the 35 U.S.C. § 102 rejections, have been fully considered and are persuasive in view of the claim amendments. Therefore, in view of the claim amendments, the 35 U.S.C. 102 rejections have been withdrawn. However, additional 35 U.S.C. 103 rejections have been presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 19-22 and 24-36 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 19, 28, 32, 35, and 36 recite(s) a system and series of steps for managing customer parking space reservations, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘determining a destination’; ‘receiving information on available parking spots in a predefined area near the destination’; ‘reserve a desired parking spot among the available parking spots’; ‘initiating an online check-in of the reserved parking spot’, ‘transmitting a check-in request’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a database’, ‘a mobile device’, ‘a memory’, ‘a processor’, ‘a receiver’, ‘an interface’, ‘a location detector’, ‘a cloud service system’, ‘a non-transitory computer readable medium’, ‘a computer’, ‘a programmable hardware component’. The additional element is recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a display, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 20-27, 29-31, 33, and 34 further recite(s) the system and series of steps for managing customer parking space reservations, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, the claims recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 19-22 and 24-36 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22, 24, 27, 28, 31, 32, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic (U.S. Pre-Grant Pub. No. 20140249742), in view of Liu (U.S. Pre-Grant Pub. No. 20190385265).
In regards to claim 19, Krivacic teaches:
A method for smart parking a connected vehicle (Krivacic: ¶17-29 disclose a method and system for providing available parking to users), the method comprising:
determining a destination of a user's vehicle based on a first input of the user conveyed via an interface of a mobile device of the user or historic travel data of the user retrieved from a memory storing a parking profile of the user (Krivacic: ¶19-21, ¶24, ¶27, ¶43-45 disclose receiving a parking request with a user’s destination, via a mobile device interface or via a parking account);
receiving information on available parking spots in a predefined area near the destination of the user's vehicle from parking database stored in a cloud service system (Krivacic: ¶21-22, ¶25, ¶28-29, ¶46, ¶65 disclose identifying, in a cloud computing database, available parking spaces near the user’s destination);
receiving a second input via the interface of the user’s mobile device to reserve a desired parking spot among the available parking spots (Krivacic: ¶19, ¶24, ¶29, ¶43, ¶52-54 disclose receiving a reservation selection, via a mobile device interface, and reserving an available parking space); and
initiating an online check-in of the reserved parking spot by transmitting a check-in request from the mobile device of the user to the cloud service system to assign the reserved parking spot to the user in the parking database (Krivacic: ¶28-29, ¶36-37, ¶52-55 disclose sending a reservation request to the parking management system and receiving a web-based confirmation that the parking space is reserved and updating, in the cloud computing database, a status of the parking space).

Although, Krivacic discloses that parking prices are dynamic and are based on real-time availability and demand (Krivacic: ¶4, ¶21, ¶26-29), the reference does not explicitly state that the dynamic pricing is based on the number of parking requests received.
However, Liu teaches wherein the information on available parking spots includes dynamic pricing for an available parking spot based on a quantity of check-in requests received from one or more other mobile devices for the available parking spot (Liu: ¶48 discloses a dynamic pricing structure, wherein the fees and/or costs are adjusted based on the number of requests from user devices).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamic pricing, as taught by Liu, into the system and method of Krivacic. One of ordinary skill in the art would have been motivated to make this modification in order to ensure “revenue of the parking facilities is maximized by reducing an amount of unused parking spots within the parking facilities” (Liu: ¶46).

In regards to claim 22, Krivacic and Liu teach the method of claim 19. Krivacic further teaches wherein the information on the available parking spots are ranked according to a scoring function weighted according to one or more interests of the user (Krivacic: ¶21-22, ¶50-51, ¶77-78 disclose ranking the parking spaces based on user preferences).

In regards to claim 24, Krivacic and Liu teach the method of claim 19. Krivacic further teaches wherein a supply and a demand of the available parking spots is determined in real-time (Krivacic: ¶4, ¶21, ¶26-29 disclose that parking prices are dynamic and are based on real-time availability and demand).

In regards to claim 27, Krivacic and Liu teach the method of claim 19. Krivacic further teaches fining the user if the user parks in a parking spot that was not reserved for the user (Krivacic: ¶2, ¶54 disclose fining or towing a user for parking in a space they have not reserved).

In regards to claim 28, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 28.

In regards to claim 31, Krivacic and Liu teach the mobile device of claim 28. Additionally, the claim recites the same or similar limitations as those addressed above in claim 22 and therefore is rejected for the same reasons set forth above for claim 22. Furthermore, the rationale to combine the prior art set forth above for claim 22 applies to the rejection of claim 31.

In regards to claim 32, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 32.

In regards to claim 35, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 35.

In regards to claim 36, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 36.

Claims 20, 29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic (U.S. Pre-Grant Pub. No. 20140249742), in view of Liu (U.S. Pre-Grant Pub. No. 20190385265), in further view of Odinak (U.S. Pre-Grant Pub. No. 20190005763).
In regards to claim 20, Krivacic and Liu teach the method of claim 19. Although Krivacic teaches that the system may be equipped with occupancy sensors to determine that a vehicle has left a parking space (Krivacic: ¶33, ¶59-60, ¶80), Krivacic does not explicitly state determining that the vehicle has moved greater than a predefined distance threshold.
However, Odinak teaches detecting a change in movement of the user's vehicle, wherein a termination of parking is determined if the change in movement is greater than a predefined threshold; and initiating an online check-out of the reserved parking spot if the termination of parking is determined (Odinak: ¶24-25, ¶29, ¶38 disclose monitoring a vehicle location and terminating a parking reservation based on the vehicle moving further than a threshold distance from the parking space).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the termination of parking, as taught by Odinak, into the system and method of Krivacic and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “help prevent unnecessary charges and parking fines” (Odinak: ¶16).

In regards to claim 29, Krivacic and Liu teach the mobile device of claim 28. Additionally, the claim recites the same or similar limitations as those addressed above in claim 20 and therefore is rejected for the same reasons set forth above for claim 20. Furthermore, the rationale to combine the prior art set forth above for claim 20 applies to the rejection of claim 29.

In regards to claim 33, Krivacic and Liu teach the cloud service system of claim 32. Although Krivacic teaches that the system may be equipped with occupancy sensors to determine that a vehicle has left a parking space (Krivacic: ¶33, ¶59-60, ¶80), Krivacic does not explicitly state terminating the parking reservation and updating the status of the parking space.
However, Odinak teaches wherein the parking processor is further configured to: update the parking database to check-out of the reserved parking spot upon notice of termination of parking (Odinak: ¶15-18, ¶24-25, ¶29, ¶36-38 disclose determining that the vehicle has left the parking space and terminating the parking reservation sand updating the status of the parking space).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the termination of parking, as taught by Odinak, into the system and method of Krivacic and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “help prevent unnecessary charges and parking fines” (Odinak: ¶16).

Claims 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic (U.S. Pre-Grant Pub. No. 20140249742), in view of Liu (U.S. Pre-Grant Pub. No. 20190385265), in further view of Holman (U.S. Pre-Grant Pub. No. 20190065628).
In regards to claim 21, Krivacic and Liu teach the method of claim 19. Although Krivacic teaches that the system may utilize an estimated arrival time threshold to assist in managing the available parking spaces and dispersing the spaces for use (Krivacic: ¶6, ¶49, ¶66-67, ¶71), Krivacic does not explicitly state a distance threshold.
However, Holman teaches detecting a current location of the user's vehicle; determining a distance from the current location to the destination of the user's vehicle; and dPage 3 of 10Application No. To be determinedAttorney Docket No. 080437.PD655USelaying reception of the information on available parking spots if the distance from the current location to the destination of the user's vehicle is greater than a predefined threshold (Holman: ¶23-24, ¶30, ¶73, ¶79, ¶93 disclose detecting a user’s location and providing parking information to the user once the user is within a threshold distance from the destination).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distance threshold, as taught by Holman, into the system and method of Krivacic and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that users “can only request parking information when user device is close enough to a destination location for a user to have a need to view the parking information” (Holman: ¶73).

In regards to claim 30, Krivacic and Liu teach the mobile device of claim 28. Additionally, the claim recites the same or similar limitations as those addressed above in claim 21 and therefore is rejected for the same reasons set forth above for claim 21. Furthermore, the rationale to combine the prior art set forth above for claim 21 applies to the rejection of claim 30.

Claims 25, 26, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic (U.S. Pre-Grant Pub. No. 20140249742), in view of Liu (U.S. Pre-Grant Pub. No. 20190385265), in further view of Stefik (U.S. Pre-Grant Pub. No. 20120095812).
In regards to claim 25, Krivacic and Liu teach the method of claim 19. Although Krivacic teaches that the system may detect parking violations (Krivacic: ¶38, ¶40, ¶54), Krivacic does not explicitly state reporting another user’s violation.
However, Stefik teaches reporting a second user if the reserved parking spot is in-use by the second user (Stefik: ¶101 & Table 3 discloses initiating a violation event that another user has parked in the reserved parking space and updating the status of the space to be unavailable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the violation reporting, as taught by Stefik, into the system and method of Krivacic and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that users “ensure parking regulation compliance” (Stefik: ¶5). Examiner also notes that Krivacic incorporates Stefik by reference (¶28, referring to 13/217,205).

In regards to claim 26, Krivacic and Liu teach the method of claim 25. Although Krivacic teaches that the system may detect parking violations (Krivacic: ¶38, ¶40, ¶54), Krivacic does not explicitly state reporting another user’s violation and updating the parking space status.
However, Stefik teaches initiating an online check-out of the reserved parking spot; and initiating an online removal of the parking spot in use by the second user from the available parking spots in the parking database (Stefik: ¶101 & Table 3 discloses initiating a violation event that another user has parked in the reserved parking space and updating the status of the space to be unavailable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the violation reporting, as taught by Stefik, into the system and method of Krivacic, Liu, and Stefik. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that users “ensure parking regulation compliance” (Stefik: ¶5).

In regards to claim 34, Krivacic and Liu teach the cloud service system of claim 32. Although Krivacic teaches that the system may detect parking violations (Krivacic: ¶38, ¶40, ¶54), Krivacic does not explicitly state reporting another user’s violation and updating the parking space status.
However, Stefik teaches update the parking database based on information received about a parking spot that is in use by someone other than the user for which it was reserved (Stefik: ¶101 & Table 3 discloses initiating a violation event that another user has parked in the reserved parking space and updating the status of the space to be unavailable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the violation reporting, as taught by Stefik, into the system and method of Krivacic and Liu. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that users “ensure parking regulation compliance” (Stefik: ¶5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628